Exhibit 10.5

FMC Technologies, Inc.

Executive Severance Agreement

 

THIS AGREEMENT is made and entered into as of                         ,
20        , by and between FMC Technologies, Inc. (hereinafter referred to as
the “Company”) and                              (hereinafter referred to as the
“Executive”).

WHEREAS, the Board has approved the Company’s entering into severance agreements
with certain key executives of the Company;

WHEREAS, the Executive is a key executive of the Company;

WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board should be able to
rely upon the Executive to continue in the Executive’s position, and that the
Company should be able to receive and rely upon the Executive’s advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control;

WHEREAS, should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate; and

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:

Article 1. Establishment, Term, and Purpose

This Agreement will commence on the Effective Date and will continue in effect
for a three (3) year term, until the third anniversary of the Effective Date.
Upon each anniversary of the Effective Date, the term of this Agreement will be
extended automatically for one (1) additional year, unless the Committee
delivers written notice six (6) months prior to such anniversary to the
Executive that this Agreement will not be extended. In such case, this Agreement
will terminate at the end of the term, or extended term, then in progress.

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of:
(i) twenty-four (24) months beyond the month



--------------------------------------------------------------------------------

in which such Change in Control occurred; and (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to the Executive.

Article 2. Definitions

Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

2.1.        Base Salary means the salary of record paid to an Executive as
annual salary, excluding amounts received under incentive or other bonus plans,
whether or not deferred.

2.2.        Beneficiary means the persons or entities designated or deemed
designated by the Executive pursuant to Section 11.2 herein.

2.3.        Board means the Board of Directors of the Company.

2.4.        Cause means:

(a)        the Executive’s willful and continued failure to substantially
perform the Executive’s employment duties in any material respect (other than
any such failure resulting from physical or mental incapacity or occurring after
issuance by the Executive of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;

(b)        the Executive’s willfully engaging in conduct (other than conduct
covered under (a) above) which is demonstrably and materially injurious to the
Company or an affiliate; or

(c)        the Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law.

2.5.        Change in Control means the happening of any of the following
events:

(a)        An acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any

 



 

-2-



--------------------------------------------------------------------------------

employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) any acquisition pursuant to a
transaction which complies with Subsections (i), (ii) and (iii) of Subsection
(c) of this Section 2.5;

(b) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 2.5, that any individual who becomes a member of the Board subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) will be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board will not be so considered as a member of the
Incumbent Board;

(c) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 



 

-3-



--------------------------------------------------------------------------------

2.6.        Code means the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

2.7.        Committee means the Compensation Committee of the Board or any other
committee of the Board appointed to perform the functions of the Compensation
Committee.

2.8.        Company means FMC Technologies, Inc., a Delaware corporation, or any
successor thereto as provided in Article 10 herein.

2.9.        Disability means complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which the
Executive was employed when such disability commenced.

2.10.       Effective Date means the date of this Agreement set forth above.

2.11.      Effective Date of Termination means the date on which a Qualifying
Termination occurs which triggers the payment of Severance Benefits hereunder.

2.12.       Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

2.13.      Good Reason means, without the Executive’s express written consent,
the occurrence of any one or more of the following:

(a)        The assignment of the Executive to duties materially inconsistent
with the Executive’s authorities, duties, responsibilities, and status
(including, without limitation, offices, titles and reporting requirements) as
an employee of the Company (including, without limitation, any material change
in duties or status as a result of the stock of the Company ceasing to be
publicly traded or of the Company becoming a subsidiary of another entity, or
any material change in the Executive’s reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a reduction or alteration in the nature or
status of the Executive’s authorities, duties, or responsibilities from the
greatest of (i) those in effect on the Effective Date; (ii) those in effect
during the fiscal year immediately preceding the year of the Change in Control;
and (iii) those in effect immediately preceding the Change in Control;

(b)        The Company’s requiring the Executive to be based at a location which
is at least fifty (50) miles further from the Executive’s then current primary
residence than is such residence from the office where the Executive is located
at the time of the Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations as of the Effective Date or as the same may be changed from
time to time prior to a Change in Control;

 

 



 

-4-



--------------------------------------------------------------------------------

(c)        A reduction by the Company in the Executive’s Base Salary as in
effect on the Effective Date or as the same may be increased from time to time;

(d)        A material reduction in the Executive’s level of participation in any
of the Company’s short- and/or long-term incentive compensation plans, or
employee benefit or retirement plans, policies, practices, or arrangements in
which the Executive participates from the greatest of the levels in place:
(i) on the Effective Date; (ii) during the fiscal year immediately preceding the
fiscal year of the Change in Control; and (iii) on the date immediately
preceding the date of the Change in Control;

(e)        The failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10 herein; or

(f)        Any termination of Executive’s employment by the Company that is not
effected pursuant to a Notice of Termination.

The existence of Good Reason will not be affected by the Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability. The
Executive’s continued employment will not constitute a waiver of the Executive’s
rights with respect to any circumstance constituting Good Reason.

2.14      Notice of Termination means a written notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

2.15      Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).

2.16      Qualifying Termination means any of the events described in
Section 3.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

2.17.      Retirement means the Executive’s voluntary termination of employment
in a manner that qualifies the Executive to receive immediately payable
retirement benefits from the FMC Technologies, Inc. Salaried Employees’
Retirement Program.

2.18.      Severance Benefits means the payment of severance compensation as
provided in Section 3.3 herein.

2.19.      Trust means the Company grantor trust to be created pursuant to
Article 6 of this Agreement.

 

Article 3. Severance Benefits

 

 

-5-



--------------------------------------------------------------------------------

3.1.        Right to Severance Benefits. The Executive will be entitled to
receive from the Company Severance Benefits, as described in Section 3.3 herein,
if there has been a Change in Control of the Company and if, within twenty-four
(24) calendar months following the Change in Control, a Qualifying Termination
of the Executive has occurred.

The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.

3.2.        Qualifying Termination. The occurrence of any one or more of the
following events will trigger the payment of Severance Benefits to the Executive
under this Agreement:

(a)        An involuntary termination of the Executive’s employment by the
Company for reasons other than Cause, Disability or death within twenty-four
(24) calendar months following the month in which a Change in Control of the
Company occurs;

(b)        A voluntary termination by the Executive for Good Reason within
twenty-four (24) calendar months following the month in which a Change in
Control of the Company occurs pursuant to a Notice of Termination delivered to
the Company by the Executive; or

(c)        The Company or any successor company breaches any of the provisions
of this Agreement.

3.3.        Description of Severance Benefits. In the event the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 3.1 and
3.2 herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide him with the
following:

(a)        An amount equal to [one][two][three] (1-3) times the highest rate of
the Executive’s annualized Base Salary in effect at any time up to and including
the Effective Date of Termination.

(b)        An amount equal to three [one][two][three] (1-3) times the greater of
(i) the Executive’s highest annualized target total Management Incentive Award
granted under the FMC Technologies Incentive Compensation and Stock Plan for any
plan year up to and including the plan year in which the Executive’s Effective
Date of Termination occurs, and (ii) the average of the actual total Management
Incentive Awards paid (or payable) to the Executive for the two plan years
immediately preceding the Effective Date of Termination, or for such lesser
number of such plan years for which the Executive was eligible to earn a
Management Incentive Award, annualized for any year that the Executive was not
employed by the Company for the entire plan year. For purposes of determining
actual total Management Incentive Awards under the preceding sentence, any
amounts the

 

 



 

-6-



--------------------------------------------------------------------------------

Executive deferred will be treated as if they had been paid to the Executive,
rather than deferred.

(c)        An amount equal to the Executive’s unpaid Base Salary, and unused and
accrued vacation pay, earned or accrued through the Effective Date of
Termination.

(d)        An amount equal to the target total Management Incentive Award
established for the plan year in which the Executive’s Effective Date of
Termination occurred, prorated through the Effective Date of Termination.

(e)        Subject to applicable law and regulation as of the Effective Date of
Termination, a continuation of the Company’s welfare benefits of health care,
life and accidental death and dismemberment, and disability insurance coverage
for [one][two][three] (1-3) full years after the Effective Date of Termination.
These benefits will be provided to the Executive (and to the Executive’s covered
spouse and dependents) at the same premium cost, and at the same coverage level,
as in effect as of the date of the Change in Control. The continuation of these
welfare benefits will be discontinued prior to the end of the [one][two][three]
(1-3) year period if the Executive has available substantially similar benefits
at a comparable cost from a subsequent employer, as determined by the Committee.
The date that welfare benefits cease to be provided under this paragraph will be
the date of the Executive’s qualifying event for continuation coverage purposes
under Code Section 4980B(f)(3)(B).

Awards granted under the FMC Technologies, Inc. Incentive Compensation and Stock
Plan, and other incentive arrangements adopted by the Company will be treated
pursuant to the terms of the applicable plan.

Any restrictions imposed by Company ownership or retention guidelines applicable
to the sale of the Company’s Common Stock by executive officers will not apply
to any Awards granted to the Executive prior to a Change of Control under the
FMC Technologies, Inc. Incentive Compensation and Stock Plan or other incentive
arrangements adopted by the Company that vests as a result of the Change of
Control in accordance with the terms of this Agreement.

The aggregate benefits accrued by the Executive as of the Effective Date of
Termination under the FMC Technologies, Inc. Salaried Employees’ Retirement
Program, the FMC Technologies, Inc. Savings and Investment Plan, the FMC
Technologies, Inc. Salaried Employees’ Equivalent Retirement Plan, the FMC
Technologies, Inc. Non-Qualified Savings and Investment Plan and other savings
and retirement plans sponsored by the Company will be determined and distributed
pursuant to the terms of the applicable plan in effect as of day immediately
prior to the Change in Control, including but not limited to, the Executive’s
distribution elections.

For all purposes under the Company’s nonqualified retirement plans (including,
but not limited to, benefit calculation and benefit commencement), it will be
assumed that the Executive’s employment continued following the Effective Date
of Termination for [one][two][three] (1-3) full years (i.e., [one][two][three]
(1-3) additional years of age and service credits will be added);

 



 

-7-



--------------------------------------------------------------------------------

provided, however, that for purposes of determining “final average pay” under
such programs, the Executive’s actual pay history as of the Effective Date of
Termination will be used.

3.4.        Termination for Disability. If the Executive’s employment is
terminated due to Disability, the Executive will receive the Executive’s Base
Salary through the Effective Date of Termination, and the Executive’s benefits
will be determined in accordance with the Company’s disability, retirement,
survivor’s benefits, insurance and other applicable plans and programs then in
effect. If the Executive’s employment is terminated due to Disability, he will
not be entitled to the Severance Benefits described in Section 3.3.

3.5        Termination upon Death. If the Executive’s employment is terminated
due to death, the Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. If the Executive’s employment is
terminated due to death, neither the Executive nor the Executive’s Beneficiary
will be entitled to the Severance Benefits described in Section 3.3.

3.6.        Termination for Cause, or Other Than for Good Reason or Retirement.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Executive (other
than for Retirement, Good Reason, or under circumstances giving rise to a
Qualifying Termination described in Section 3.2(c) herein), the Company will pay
the Executive an amount equal to the Executive’s Base Salary and accrued
vacation through the Effective Date of Termination, at the rate then in effect,
plus all other amounts to which the Executive is entitled under any plans of the
Company, at the time such payments are due and the Company will have no further
obligations to the Executive under this Agreement.

3.7.        Notice of Termination. Any termination of employment by the Company
or by the Executive for Good Reason will be communicated by a Notice of
Termination.

Article 4. Form and Timing of Severance Benefits

4.1.        Form and Timing of Severance Benefits. The Severance Benefits
described in Sections 3.3 (a), (b), (c) and (d) herein will be paid in cash to
the Executive (or the Executive’s Beneficiary, if applicable) in a single lump
sum as soon as practicable following the Effective Date of Termination, but in
no event beyond thirty (30) days from such date.

4.2.        Withholding of Taxes. The Company will be entitled to withhold from
any amounts payable under this Agreement all taxes as may be legally required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

 

 

Article 5. Excise Tax Equalization Payment

 



 

-8-



--------------------------------------------------------------------------------

5.1.        Excise Tax Equalization Payment. In the event that the Executive (or
the Executive’s Beneficiary, if applicable) becomes entitled to Severance
Benefits or any other payment or benefit under this Agreement, or under any
other agreement with or plan of the Company (in the aggregate, the “Total
Payments”), whether or not the Executive has terminated employment with the
Company, if all or any part of the Total Payments will be subject to the tax
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed), (the “Excise Tax”) the Company will pay to the Executive in cash an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive after deduction of any Excise Tax upon the Total Payments and any
federal, state, and local income taxes, penalties, interest, and Excise Tax upon
the Gross-Up Payment provided for by this Section 5.1 (including FICA and FUTA),
will be equal to the Total Payments.

5.2.        Tax Computation. All determinations of whether any of the Total
Payments will be subject to the Excise Tax, the amounts of such Excise Tax,
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be used in arriving at such determinations, shall
be made by a nationally recognized certified public accounting firm that does
not serve as an accountant or auditor for any individual, entity or group
effecting the Change in Control as designated by the Company (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive or the Company requesting a calculation hereunder. The
Gross-Up Payment will be made by the Company to the Executive as soon as
practical following the Accounting Firm’s determination of the Gross-Up Payment,
but in no event beyond thirty (30) days from the Effective Date of Termination.
All fees and expenses of the Accounting Firm will be paid by the Company.

For purposes of determining the amount of the Gross-Up Payment, the Executive
will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Effective
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

5.3.        Subsequent Recalculation. In the event the Internal Revenue Service
adjusts the computations to be made pursuant to Section 5.2 herein, and as a
result of such adjustment the Gross-Up Payment made to the Executive is less
than the greatest Gross-Up Payment that the Executive is entitled to receive
under Section 5.2, the Company will pay to the Executive an amount equal to the
difference between the greatest Gross-Up Payment the Executive is entitled to
receive, and the Gross-Up Payment initially made to the Executive, plus a market
rate of interest, as determined by the Committee, for the period commencing on
the date the first Gross-Up Payment is made, and ending on the day immediately
preceding the date the subsequent Gross-Up Payment is made.

 

 

Article 6. Establishment of Trust

 



 

-9-



--------------------------------------------------------------------------------

As soon as practicable following the Effective Date hereof, the Company will
create a Trust (which will be a grantor trust within the meaning of Sections
671-678 of the Code) for the benefit of the Executive and Beneficiaries, as
appropriate. The Trust will have a Trustee as selected by the Company, and will
have certain restrictions as to the Company’s ability to amend the Trust or
cancel benefits provided thereunder. Any assets contained in the Trust will, at
all times, be specifically subject to the claims of the Company’s general
creditors in the event of bankruptcy or insolvency; such terms to be
specifically defined within the provisions of the Trust, along with the required
procedure for notifying the Trustee of any bankruptcy or insolvency.

At any time following the Effective Date hereof, the Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Severance Benefits which may become due to the Executive under
Sections 3.3 (a), (b), (c) and (d) and 5.1 of this Agreement.

As soon as practicable after the Company has knowledge that a Change in Control
is imminent, but no later than the day immediately preceding the date of the
Change in Control, the Company will deposit assets in such Trust in an amount
equal to the estimated aggregate Severance Benefits which may become due to the
Executive under Sections 3.3 (a), (b), (c) and (d), 5.1 and 8.1 of this
Agreement. Such deposited amounts will be reviewed and increased, if necessary,
every six (6) months following a Change in Control to reflect the Executive’s
estimated aggregate Severance Benefits at such time.

Article 7. The Company’s Payment Obligation

The Company’s obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.

The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 3.3(e) herein.

Notwithstanding anything in this Agreement to the contrary, if Severance
Benefits are paid under this Agreement, no severance benefits under any program
of the Company, other than benefits described in this Agreement, will be paid to
the Executive.

 

 

 

 



 

-10-



--------------------------------------------------------------------------------

Article 8. Fees and Expenses

To the extent permitted by law, the Company will pay as incurred (within ten
(10) days following receipt of an invoice from the Executive) all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by the Executive as a result of the Company’s refusal to provide the
Severance Benefits to which the Executive becomes entitled under this Agreement,
or as a result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict (including,
without limitation, conflicts related to the calculations under Section 5
hereof) between the parties pertaining to this Agreement.

Article 9. Outplacement Assistance

Following a Qualifying Termination (as described in Section 3.2 herein), the
Executive will be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive within the [one][two][three] (1-3) year
period after the Effective Date of Termination; provided, however, that the
total reimbursement for such outplacement services will be limited to an amount
equal to fifteen percent (15%) of the Executive’s Base Salary as of the
Effective Date of Termination.

Article 10. Successors and Assignment

10.1.      Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.

10.2.      Assignment by the Executive. This Agreement will inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts will be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate, and such designee, or
the Executive’s estate will be treated as the Beneficiary hereunder.

Article 11. Miscellaneous

11.1.      Employment Status. Except as may be provided under any other
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will,” and may be terminated by either the Executive or
the Company at any time, subject to applicable law.

11.2.      Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits, including, without limitation, payments under Section 5 hereof, owing
to the Executive under this Agreement. Such designation must be

 



 

-11-



--------------------------------------------------------------------------------

in the form of a signed writing acceptable to the Committee. The Executive may
make or change such designations at any time.

11.3.      Severability. In the event any provision of this Agreement will be
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Agreement, and the Agreement will be construed
and enforced as if the illegal or invalid provision had not been included.
Further, the captions of this Agreement are not part of the provisions hereof
and will have no force and effect.

11.4.      Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.

11.5.      Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement.

11.6      Indemnification. To the full extent permitted by law, the Company
will, both during and after the period of the Executive’s employment, indemnify
the Executive (including by advancing him expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including any attorneys’
fees, incurred by the Executive in connection with the defense of any lawsuit or
other claim to which he is made a party by reason of being (or having been) an
officer, director or employee of the Company or any of its subsidiaries. The
Executive will be covered by director and officer liability insurance to the
maximum extent that that insurance covers any officer or director (or former
officer or director) of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on this
             day of                                 , 20    .

 

 

 

 

FMC Technologies, Inc.

    

Executive:

By:

 

 

    

 

 

 

    

Its:

 

 

    

 

 

 

 

 

 

 



 

-12-